DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/29/2022 has been entered. Claims 1 and 20 have been amended. Claims 1-8, 11, 13-16, and 20-21 are addressed in the following office action
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11, 13-16, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 and 20, the original disclosure does not detail an expandable polymeric material having at least one unique member. Hence, the limitation is considered new matter. Claims 2-8, 11, 13-16 are rejected for the same reason as claim 1 by virtue of dependency on claim 1. Claim 21 is rejected for the same reason as claim 20 by virtue of dependency on claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2018/0235752), cited in previous office action, in view of Scanlon et al. (US 2007/0207186), both cited in previous office action.
Regarding claim 1, an invention relating to stents, Wen discloses (Fig. 1) a device (100) to increase airflow in a nasal passage comprising a tubular member (110 & 120) being open at extreme cylindrical ends (Par. 0040), said tubular member having a diameter smaller than a nasal passage accepting said tubular member (Par. 0069), said tubular member having an axially continuous curvilinear outer surface [i.e. exterior of element 120], and said tubular member being fabricated at least in part by an expandable polymeric material (120; Par. 0040-0041 & 0061-0063) having at least one unique member forming in a transverse plane a continuous loop with a non-uniform wall thickness [Note, the expandable polymeric material can be a non-smooth-surfaced material (Par. 0040),  hence a cross-sectional plane would have a non-uniform wall thickness characterized by the non-uniform wall thickness. Also, the expandable polymeric material is of generally tubular structure (Abstract), hence a unique member forming in a transverse plane a continuous loop/ circular cross-sectional plane], and said tubular member having a wall thickness [i.e. distance between an inner and outer wall of element 120] and a length equal to or less than 40mm (Par. 0071). However, Wen fails to teach the expandable polymeric material having a wall thickness equal to or less than 2mm.
In the same field of endeavor, which is stents, Scanlon teaches expandable polymeric material having a non-uniform wall thickness of about 0.001270 to 6.4 mm (Par. 0159). Additionally, Scanlon teaches that the wall thickness varies according to the size of the expanded material and the design requirements of the end-use application, for example, very small diameter tubular profiles used in medical applications or treatments [i.e. nasal reconstruction, nasal grafts, paranasal sinuses cancer etc. (Par. 0161)] can require even thinner wall thicknesses [Note, it is beneficial to patient safety to increase the graft wall strength and to minimize the wall thickness of the graft to minimize pressure drop through the graft and to enable the use of grafts in smaller sizes (Par. 0010)], and the optimum wall thickness can be experimentally determined by those skilled in the art of engineering (Par. 0120, 0159, 0176). Hence, wall thickness of an expanded material [i.e. wall thickness of an expandable polymeric material fabricating the tubular member] is a result effective parameter [i.e. controls pressure drop in tubular member] that a person of ordinary skill in the art would routinely optimize. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric material wall thickness of Wen device from having between 0.001270 to 6.4 mm, as taught by Scanlon, to equal to or less than 2mm because applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Also, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen by making the wall thickness equal to or less than 2mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentations. “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 11 and 13-14, Wen, as modified by Scanlon, discloses a device as described in claim 1. Wen further discloses wherein said polymeric material is a coating (120; Par. 0063) on a material providing reinforcement (Par. 0040); for insertion onto the floor of the nasal cavity; and for insertion in the nasal passage (Par. 0041).  
Regarding claim 15, Wen, as modified by Scanlon, discloses a device as described in claim 1. Wen further discloses wherein said tubular member is crescent shaped [i.e. C-shaped] (Par. 0040 & 0056).
Regarding claim 16, Wen, as modified by Scanlon, discloses a device as described in claim 1. Wen further discloses wherein an anterior orifice of said tubular member is larger than a posterior orifice of said tubular member (Par. 0040 & 0060).
Regarding claim 20, Wen discloses (Fig. 1) a method to increase airflow in a nasal passage of a patient (Abstract) comprising: inserting into a nasal passage a tubular member (100) having open ends being open at its extreme cylindrical ends, said tubular member having a flexible preform shape (Par. 0040-0041), said shape having a diameter smaller than a nasal passage accepting said tubular member (Par. 0069), said tubular member having a smooth axially continuous curvilinear outer surface [i.e. exterior of element 120], said tubular member being fabricated at least in part by an expandable polymeric material (120; Par. 0040-0041 & 0061-0063) having at least one unique member forming in a transverse plane a continuous loop with a non-uniform wall thickness [Note, the expandable polymeric material can be a non-smooth-surfaced material (Par. 0040),  hence a cross-sectional plane would have a non-uniform wall thickness characterized by the non-uniform wall thickness. Also, the expandable polymeric material is of generally tubular structure (Abstract), hence a unique member forming in a transverse plane a continuous loop/ circular cross-sectional plane], and said tubular member having a wall thickness [i.e. distance between an inner and outer wall of element 120] and a length less than 40mm (Par. 0071); and expanding said tubular member within said nasal passage by mechanical expanding [i.e. balloon-expansion or self-expansion] (Par. 0061 & 0074). However, Wen fails to teach the expandable polymeric material having a thickness equal to or less than 2mm.
Scanlon teaches expandable polymeric material having a non-uniform wall thickness of about 0.001270 to 6.4 mm (Par. 0159). Additionally, Scanlon teaches that the wall thickness varies according to the size of the expanded material and the design requirements of the end-use application, for example, very small diameter tubular profiles used in medical applications or treatments [i.e. nasal reconstruction, nasal grafts, paranasal sinuses cancer etc. (Par. 0161)] can require even thinner wall thicknesses [Note, it is beneficial to patient safety to increase the graft wall strength and to minimize the wall thickness of the graft to minimize pressure drop through the graft and to enable the use of grafts in smaller sizes (Par. 0010)], and the optimum wall thickness can be experimentally determined by those skilled in the art of engineering (Par. 0120, 0159, 0176). Hence, thickness of an expanded material [i.e. thickness of an expandable polymeric material fabricating the tubular member] is a result effective parameter [i.e. controls pressure drop in tubular member] that a person of ordinary skill in the art would routinely optimize. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric material thickness of Wen device from having between 0.001270 to 6.4 mm, as taught by Scanlon, to equal to or less than 2mm because applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Also, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen by making the thickness equal to or less than 2mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentations. “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Wen, as modified by Scanlon, discloses the method described in claim 20. Wen discloses further including scanning a patient's nasal passage and preforming the tubular member before insertion into the patient's nasal passage (Par. 0040-0041, 0069, 0071). Note, the intended installation site would obviously be scanned before insertion of the device because the size [i.e. length and diameter] of the device depend on the intended installation site.
Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view Scanlon, as applied to claim 1 above, and further in view of Igaki (US 2013/0297002), cited in previous office action.
Regarding claims 2-3, Wen, as modified by Scanlon, discloses the device of claim 1. Also, Wen discloses the tubular member can be fabricated from poly-L-lactide [PLLA] (Par. 0061), and the tubular member is self-expandable (Par. 0074). However, Wen fails to disclose wherein said polymeric material is in part expandable by heat; and wherein said heat is provided by heat from a patient's body.  
In the same field of endeavor, which is stents, Igaki teaches wherein a stent comprising a polymeric material [i.e. PLLA]; wherein the polymeric material is in part expandable by heat; and wherein said heat is provided by heat from a patient's body (Par. 0066 & 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view of Scanlon, to have wherein said polymeric material is in part expandable by heat; and wherein said heat is provided by heat from a patient's body, as taught by Igaki, since it has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 4-5 and 8, Wen, as modified by Scanlon, discloses the device of claim 1. Also, Wen discloses the tubular member can be fabricated from poly-L-lactide [PLLA] (Par. 0061), and the tubular member is self-expandable (Par. 0074). However, Wen fails to disclose wherein said polymeric material is in part expanded moisture; wherein said moisture is provided by a patient's body; and wherein the tubular member is in part expanded by at least two methods of the group of methods including heat15 Attorney Docket No. PON-00003 provided by the patient's body, moisture provided by the patient's body and irradiation.  
Igaki teaches wherein a stent comprising a polymeric material [i.e. PLLA] is in part expanded by moisture [i.e. heat from blood or bodily fluid in nose]; wherein said moisture is provided by a patient’s body; and wherein the tubular member is in part expanded by heat15 Attorney Docket No. PON-00003 provided by the patient's body and moisture provided by the patient's body (Par. 0066 & 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view Scanlon, to have wherein said polymeric material is in part expanded by moisture; wherein said moisture is provided by a patient's body; and wherein the tubular member is in part expanded by at least two methods of the group of methods including heat15 Attorney Docket No. PON-00003 provided by the patient's body, moisture provided by the patient's body and irradiation, as taught by Igaki, since it has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view of Scanlon, as applied to claim 1 above, and further in view of DaBeer et al. (US 2003/0216804), cited in previous office action.
	Regarding claim 6, Wen, as modified by Scanlon, discloses the device of claim 1. Also, Wen discloses the tubular member can be fabricated from poly-L-lactide [PLLA] (Par. 0061), and the tubular member is self-expandable (Par. 0074). However, Wen fails to further disclose wherein said polymeric material is in part expanded by irradiation.  
	In the same field of endeavor, which is stents, DeBeer, teaches where wherein a stent comprising a polymeric material; wherein said polymeric material is in part expanded by irradiation [i.e. radio-frequency electromagnetic waves (RF)] (Par. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view Scanlon, to have wherein said polymeric material is in part expanded by irradiation, as taught by DaBeer, since it has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view of Scanlon and DaBeer, as applied to claim 6 above, and further in view of Gale et al. (US 2008/0033523), cited in previous office action.
Regarding claim 7, Wen, in view of Scanlon and DaBeer, discloses a device as described in claim 6.  However, DaBeer fails to teach wherein said irradiation is by a near-infrared lamp.  
In the same field of endeavor, which is stents, Gale teaches wherein said irradiation is by a near-infrared lamp (Par. 0048).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view of Scanlon and DaBeer, to have wherein said irradiation is by a near-infrared lamp, as taught by Gale. Doing so would have been yielded predictable results, namely, provided a source of irradiation to trigger self-expansion of the stent.
Response to Arguments
Applicant’s arguments, see page 5, filed 07/29/22, with respect to claim objection have been fully considered and are persuasive.  The objection of claims 1 and 20 has been withdrawn. 
Applicant's arguments filed 07/29/22 have been fully considered but they are not persuasive. 
Applicant argues that the limitation “an expandable polymeric material having at least one unique member” is supported by paragraph 0049, figure 12, and abstract of applicant’s original disclosure, so the limitation is not new matter. Examiner respectfully disagrees. Figure 12 details a single member which is the wall thickness of the polymeric layer of the tubular member. No other member is detailed in figure 12. Also, paragraph 0049 discusses wall thickness and fabrication of variable wall thickness, but divulges nothing about an expandable polymeric material having a unique member outside the tubular member that comprises the polymeric material. Applicant’s abstract details the walls having a unique shape. However, the unique shape of the wall of the device is not an additional member to the member defining the device. Hence, the 112(a) rejection is maintained. 
Applicant argues that nothing in Wen, whether taken alone or in combination with Scanlon, teaches, suggests or renders obvious the inventive combination including, among other things, a tubular member having an axially continuous curvilinear outer surface, combined with said tubular member being fabricated at least in part by an expandable polymeric material having at least one unique member forming in a transverse plane a continuous loop with a non-uniform wall thickness. Examiner respectfully disagrees. Wen discloses said tubular member having an axially continuous curvilinear outer surface [i.e. exterior of element 120], and said tubular member being fabricated at least in part by an expandable polymeric material (120; Par. 0040-0041 & 0061-0063) having at least one unique member forming in a transverse plane a continuous loop with a non-uniform wall thickness [Note, the expandable polymeric material can be a non-smooth-surfaced material (Par. 0040),  hence a cross-sectional plane would have a non-uniform wall thickness characterized by the non-uniform wall thickness. Also, the expandable polymeric material is of generally tubular structure (Abstract), hence a unique member forming in a transverse plane a continuous loop/ circular cross-sectional plane]. Furthermore, given applicant’s noted support, the claimed unique member should be a unique portion of the tubular member, and the non-smooth-surfaced material from Wen can be interpreted as this unique portion.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771